COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Dr. Michael (Mikhail) Tyurin v. Stephen D. Selinidis

Appellate case number:      01-17-00013-CV

Trial court case number:    2016-45823-B

Trial court:                234th District Court of Harris County

       Appellant, Dr. Michael (Mikhail) Tyurin, filed suit against appellee, Stephen D.
Selinidis, and others in trial court cause number 2016-45823. On December 12, 2016, the
trial court signed an order severing all claims between Tyurin and Selinidis into a
separate lawsuit, trial court cause number 2016-45823-B. Tyurin has filed an amended
notice of appeal in that proceeding. The Clerk of this Court has docketed the appeal as
No. 01-17-00013-CV, Dr. Michael (Mikhail) Tyurin v. Stephen D. Selinidis.
       Accordingly, the Clerk of this Court is directed to copy the clerk’s record, filed on
December 21, 2016, and the 1st supplemental clerk’s record, filed on December 13, 2016,
in No. 01-16-00810-CV, and file the copies in No. 01-17-00013-CV. The Clerk also is
directed to make an entry in this Court’s records that appellant is allowed to proceed on
appeal without payment of costs. See TEX. R. APP. P. 20.1.
       Tyurin is directed to request the trial court clerk to prepare and file a supplemental
clerk’s record containing any additional items necessary to this appeal and not included
in the clerk’s record or first supplemental clerk’s record filed in No. 01-16-00810-CV.
Any clerk’s record or supplemental clerk’s record is due to be filed, at no cost to Tyurin,
no later than February 10, 2017. See TEX. R. CIV. P. 145; TEX. R. APP. P. 35.1.
        On January 20, 2017, before a clerk’s record was filed in this appeal, Tyurin
submitted an appellant’s brief. The brief, however, does not contain any “record
references” or “a clear and concise argument for the contentions made, with appropriate
citations to authorities and the record.” TEX. R. APP. P. 38.1(d), (g), (i). Accordingly, we
STRIKE “Appellant’s Brief on the Merits” filed on January 20, 2017. Tyurin is
notified that his amended brief is not due to be filed until 30 days after the clerk’s
record and any supplemental clerk’s record are filed in this appeal and must
comply with all requirements of Texas Rule of Appellate Procedure 38.1.1 See TEX.
R. APP. P. 38.1, 38.6(a). Appellee’s brief will be due within 30 days after appellant’s
brief is filed. See TEX. R. APP. P. 38.6(b).
      It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                                               Acting for the Court

Date: January 24, 2017




1
     On January 6, 2017, the court reporter notified the Clerk of this Court that there is no
     reporter’s record.